ON PETITION FOR REHEARING
JOANOS, Judge.
In light of the recent decision of our sister court in School Board of Seminole County v. Cornelison, 406 So.2d 484 (Fla. 5th DCA 1981), we recede from any portion of our opinion which would suggest that the arbitrator’s order to renew the annual contract of a non-tenured employee was an appropriate remedy. Based upon the rationale of Cornelison, the Circuit Court’s decision vacating the arbitrator’s award of reinstatement is affirmed.
In all other respects the petition for rehearing is denied.
ROBERT P. SMITH, Jr., C. J. and THOMPSON, J., concur.